DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-38 are currently pending in the instant application and are subject to the following lack unity of invention/restriction requirement.    

REQUIREMENT FOR UNITY OF INVENTION
 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
 	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
 	When Claims Are Directed to Multiple Categories of Inventions:
 	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 	(1) A product and a process specially adapted for the manufacture of said product; or 	(2) A product and process of use of said product; or 	(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 	(4) A process and an apparatus or means specifically designed for carrying out the said process; or 	(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
 	Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).


Restriction is required under 35 U.S.C. 121 and 372.

Claims 16-38 are drawn to more than one inventive concept (as defined in PCT Rule 13), and accordingly, a restriction is required according to the provision of PCT Rule 13.2
PCT Rule 13.2 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a general inventive concept (requirement of unity of invention).
PCT Rule 13.2 states that unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1 (b), provides that “special technical features” mean those technical features, which, as a whole, define a contribution over the prior art.
	Annex B, Part 1 (e), provides combinations of different categories of claims and states:
	“The method for determining unity of invention under Rule 13 shall be construed as permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application:
	
(i) in addition to an independent claim for a given product, an independent claims for a process specially adapted for the manufacture of the said product, and an independent claim for use of the said product, or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means specially designed for carrying out the said process, or

(iii) in addition to an independent claim for a given product, and independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for an apparatus or means specially designed for carrying out the said process,…”

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  


Group I:   Claims 16-28 are drawn to a compound of formula I 
    PNG
    media_image1.png
    123
    350
    media_image1.png
    Greyscale
, or the N-oxides, or the agriculturally acceptable salts thereof,  wherein A is a phenyl ring, L is #-C(=X)-NR-, and the other substituents as defined in claim 16; a mixture comprising at least one compound of formula I thereof and at least one further active substance selected from the group consisting of herbicides, safeners, fungicides, insecticides and plant growth regulators according to claim 16; and an agrochemical composition, which comprises an auxiliary and at least one compound of formula I thereof or a mixture according to claim 26. 
Group II:   Claims 16, and 18-28 are drawn to a compound of formula I 
    PNG
    media_image1.png
    123
    350
    media_image1.png
    Greyscale
, or the N-oxides, or the agriculturally acceptable salts thereof,  wherein A is a 5- or 6-membered aromatic heterocycle, L is #-C(=X)-NR-, and the other substituents as defined in claim 16; a mixture comprising at least one compound of formula I thereof and at least one further active substance selected from the group consisting of herbicides, safeners, fungicides, insecticides and plant growth regulators according to claim 16; and an agrochemical composition, which comprises an auxiliary and at least one compound of formula I thereof or a mixture according to claim 26. 
Group III:   Claims 16-17, and 19 -28 are drawn to a compound of formula I 
    PNG
    media_image1.png
    123
    350
    media_image1.png
    Greyscale
, or the N-oxides, or the agriculturally acceptable salts thereof,  wherein A is a phenyl ring, L is #-NR-C(=X)-, and the other substituents as defined in claim 16; a mixture comprising at least one compound of formula I thereof and at least one further active substance selected from the group consisting of herbicides, safeners, fungicides, insecticides and plant growth regulators according to claim 16; and an agrochemical composition, which comprises an auxiliary and at least one compound of formula I thereof or a mixture according to claim 26. 
Group IV:   Claims 16, and 19 -28 are drawn to a compound of formula I 
    PNG
    media_image1.png
    123
    350
    media_image1.png
    Greyscale
, or the N-oxides, or the agriculturally acceptable salts thereof,  wherein A is a 5- or 6-membered aromatic heterocycle, L is #-NR-C(=X)-, and the other substituents as defined in claim 16; a mixture comprising at least one compound of formula I thereof and at least one further active substance selected from the group consisting of herbicides, safeners, fungicides, insecticides and plant growth regulators according to claim 16; and an agrochemical composition, which comprises an auxiliary and at least one compound of formula I thereof or a mixture according to claim 26. 
Group V:   Claims 29-38 are drawn to a method for combating phytopathogenic harmful fungi, which process comprises treating the fungi or the materials, plants, the soil or seeds to be protected against fungal attack, with an effective amount of at least one compound of formula I 

    PNG
    media_image1.png
    123
    350
    media_image1.png
    Greyscale
, or the N-oxides, or the agriculturally acceptable salts thereof, wherein A is a phenyl ring, L is #-C(=X)-NR-, and the other substituents as defined in claim 16.
Group VI:   Claims 29, and 31-38 are drawn to a method for combating phytopathogenic harmful fungi, which process comprises treating the fungi or the materials, plants, the soil or seeds to be protected against fungal attack, with an effective amount of at least one compound of formula I 
    PNG
    media_image1.png
    123
    350
    media_image1.png
    Greyscale
, or the N-oxides, or the agriculturally acceptable salts thereof,  wherein A is a 5- or 6-membered aromatic heterocycle, L is #-C(=X)-NR-, and the other substituents as defined in claim 16.
Group VII:   Claims 29-30, and 32-38 are drawn to a method for combating phytopathogenic harmful fungi, which process comprises treating the fungi or the materials, plants, the soil or seeds to be protected against fungal attack, with an effective amount of at least one compound of formula I 
    PNG
    media_image1.png
    123
    350
    media_image1.png
    Greyscale
, or the N-oxides, or the agriculturally acceptable salts thereof,  wherein A is a phenyl ring, L is #-NR-C(=X)-, and the other substituents as defined in claim 16.
Group VIII:   Claims 29, and 32-38 are drawn to a method for combating phytopathogenic harmful fungi, which process comprises treating the fungi or the materials, plants, the soil or seeds to be protected against fungal attack, with an effective amount of at 
    PNG
    media_image1.png
    123
    350
    media_image1.png
    Greyscale
, or the N-oxides, or the agriculturally acceptable salts thereof,  wherein A is a 5- or 6-membered aromatic heterocycle, L is #-NR-C(=X)-, and the other substituents as defined in claim 16.

Election of Species
This application contains claims directed to more than one species of the generic invention in Groups I-VIII. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant needs to elect a single compound of the formula (I) for initial search purpose.  The species are not obvious variant of each and thus lack the same special technical feature.  
In addition, because of the plethora of classes and subclasses in each of the Inventions, a serious burden is imposed on the examiner to perform a complete search of the defined areas.  Therefore, because of the reasons given above, the restriction set forth is proper and not to restrict would impose a serious burden in the examination of this application.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 	Should applicant traverse on the ground that the inventions are not patentably distinct, 

Conclusion
No telephone communication was made to request an oral election due to the complexity of the various compounds and the methods of various uses.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731